FILED
                            NOT FOR PUBLICATION                              AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IMRAN AHMAD JAMALI,                              No. 13-17283

               Plaintiff-Appellant,              D.C. No. 2:13-cv-00613-DGC

 v.
                                                 MEMORANDUM*
COUNTY OF MARICOPA, a private
municipal corporation; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Imran Ahmah Jamali appeals pro se from the district court’s order

dismissing his action alleging federal claims arising out of his arrest photograph.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(1). Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156

(9th Cir. 2007). We may affirm on any basis supported by the record. Thompson

v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

       Dismissal of Jamali’s federal claims was proper because Jamali failed to

allege facts sufficient to state any plausible claim for relief. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); see also Atwater v. City of

Lago Vista, 532 U.S. 318, 355 (2001) (an arrest and booking process that included

photographing the arrestee was “not so extraordinary as to violate the Fourth

Amendment”); Paul v. Davis, 424 U.S. 693, 712-13 (1976) (rejecting plaintiff’s

argument that the dissemination of a booking photograph and arrest information to

local retail stores violated his right to privacy as guaranteed by the First, Fourth,

Fifth, Ninth, and Fourteenth Amendments); Lee v. City of Los Angeles, 250 F.3d

668, 686 (9th Cir. 2001) (“The Eighth Amendment’s prohibition of cruel and

unusual punishments applies only after conviction and sentence.” (citations and

internal quotation marks omitted)); Levald, Inc. v. City of Palm Desert, 998 F.2d

680, 684-85 (9th Cir. 1993) (describing the types of takings protected by the Fifth

Amendment); Strandberg v. City of Helena, 791 F.2d 744, 748-49 (9th Cir. 1986)


                                             2                                      13-17283
(The Ninth Amendment “has never been recognized as independently securing any

constitutional right, for purposes of pursuing a civil rights claim.”).

      Contrary to Jamali’s contentions, there was no federal subject matter

jurisdiction based on diversity of citizenship. See 28 U.S.C. § 1332; see also

Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“[A] party

seeking to invoke diversity jurisdiction should be able to allege affirmatively the

actual citizenship of the relevant parties.”).

      We reject as without merit Jamali’s contentions that the district court acted

outside its authority and otherwise violated his rights in dismissing his action.

      We do not consider materials not presented to the district court. See Fed. R.

Civ. P. 78(b); United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                            3                                    13-17283